Citation Nr: 0320984	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-00 033A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the right lower 
extremity.

2.  Entitlement to an initial disability rating in excess of 
20 percent for peripheral neuropathy of the left lower 
extremity.

3.  Entitlement to service connection for a fractured right 
hip.


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
November 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision from 
the RO in Phoenix, Arizona, that, among other things, granted 
entitlement to service connection for peripheral neuropathy 
of the right lower extremity and entitlement to service 
connection for peripheral neuropathy of the left lower 
extremity, separate from the veteran's previously service-
connected cold injury residuals.  A 20 percent disability 
rating was assigned for each lower extremity, effective from 
January 12, 1998.  This matter also comes before the Board 
from a March 2002 rating decision from the RO in Baltimore, 
Maryland, that, among other things, denied entitlement to 
service connection for a fractured right hip.  (The Board 
notes that the veteran's claims file was transferred from the 
Phoenix, Arizona RO to the Baltimore, Maryland RO in November 
2000 because the veteran moved.)

Besides the issues listed above, in September 2000, the 
veteran also expressed his disagreement with the February 
2000 rating decision to the extent that it denied a rating in 
excess of 30 percent for residuals of a gunshot wound of the 
right knee and denied a compensable rating for residuals of 
bilateral immersion foot.  In a November 2001 rating decision 
from the RO in Baltimore, Maryland, the veteran was awarded a 
60 percent disability rating effective from January 28, 1999 
for his service-connected residuals of a gunshot wound of the 
right knee.  A 30 percent disability rating was awarded for 
residuals of a cold injury to the right lower extremity and a 
30 percent disability rating was also granted for residuals 
of a cold injury to the left lower extremity (formerly 
residuals of bilateral immersion foot).  The RO indicated 
that these grants were considered full grants of the benefits 
sought on appeal.  In an April 2002 statement, the veteran 
indicated that he was satisfied with the current ratings 
assigned to these disabilities, and that he did not wish to 
appeal the right knee and cold injury claims.  As such, the 
issues of entitlement to an increased rating for residuals of 
a gunshot wound of the right knee and entitlement to an 
increased rating for residuals of a cold injury of the lower 
extremities (residuals of bilateral immersion foot) are not 
currently before the Board on appeal.  See 68 Fed. Reg. 
13235-36 (to be codified at 38 C.F.R. § 20.204).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that appeals from original awards, such as 
the veteran's lower extremity peripheral neuropathy claims, 
do not raise the question of entitlement to increased 
ratings, but instead are appeals of original ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the Board has characterized the rating issues on appeal as 
claims for higher evaluations of the original awards.  
Analysis of such issues requires consideration of the ratings 
to be assigned effective from the date of award of service 
connection-in this case, January 12, 1998.

In a January 2002 statement, the veteran raised the issue of 
entitlement to payment for unreimbursed medical expenses 
following a January 2001 hospitalization.  It is unclear 
whether this issue has been addressed.  Therefore, it is 
referred to the RO to ensure that the appropriate agency 
addresses this claim. 


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional evidentiary development is 
required.  Furthermore, as will be discussed below, it is 
unclear whether the veteran received the notice he is due 
under 38 U.S.C.A. § 5103(a) (2003).  Therefore, a remand is 
required.

In this case, the Board finds that a remand is required for 
several reasons.  First, it appears that there may be certain 
medical records that should be associated with the claims 
file.  The Board notes that in a September 2001 statement, 
the veteran reported that although he had appeared for a June 
2001 examination of his right knee and feet, the report of 
this examination was not included in the claims file.  The 
veteran stated that when he had requested a copy of this 
report from VA, he was informed that, according to VA 
records, the June 2001 VA examination had been canceled.  

Review of the claims file indicates that cold injury protocol 
and orthopedic examinations were scheduled in June 2001 at 
the Baltimore, Maryland VA Medical Center (VAMC), but were 
canceled as the veteran had failed to report.  Although the 
veteran feels that such examinations would not be especially 
pertinent to his peripheral neuropathy claims, the Board 
finds that the June 2001 examination report(s) could be 
pertinent to the veteran's peripheral neuropathy claims as 
these disabilities were found to be residuals of a cold 
injury.  In addition, such examination report(s) would also 
relate to the veteran's right hip claim because the veteran 
is arguing that his service-connected right knee disability 
resulted in a fall that in turn caused the right hip 
disability.  Therefore, an attempt should be made to 
associate any June 2001 VA examination report(s) with the 
claims file.

In addition, the Board notes that a December 2000 VA 
orthopedic examination report from the Baltimore VAMC and 
December 2000 and February 2001 statements from the veteran 
reference VA x-rays which were taken in December 2000 of the 
veteran's right knee, apparently at the Baltimore VAMC.  A 
review of the claims file suggests that although these x-rays 
were apparently once included in the claims file, they are 
now missing from the record.  While the December 2000 x-rays 
may be only somewhat pertinent to the veteran's right hip 
claim, coupled with the fact that a June 2001 VA examination 
report(s) also appears to be missing from the claims file, 
the absence of these records suggests that other potentially 
pertinent VA treatment records may be, in fact, missing from 
the claims file.  In order to ensure that his claim is 
adjudicated on the basis of a complete evidentiary record, 
all missing VA treatment records, including a copy of the 
December 2000 x-ray report, should be associated with the 
veteran's claims file.  As for VA's obligation to secure the 
aforementioned records, it should be pointed out that VA 
adjudicators are charged with constructive notice of 
documents generated by VA whether in the claims file or not.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, 
the Board notes that, because of the need to ensure that all 
potentially relevant VA records are made part of the claims 
file, a remand is required.  See Bell, supra.  

The Board also finds that further development of the medical 
opinion evidence is appropriate.  The veteran contends that 
his right hip fracture was related to his service-connected 
peripheral neuropathy of the lower extremities and his 
service-connected right knee disability.  However, the 
medical evidence is unclear as to whether the veteran has a 
current right hip disability that is related to a service-
connected disability.  The Board notes that private and VA 
treatment records indicate that the veteran sustained a right 
hip fracture in January 2001 as a result of a fall.  In 
addition, a January 1999 VA examination report suggests that 
the veteran had balance problems due to his moderate to 
severe peripheral neuropathy of the lower extremities.  
Furthermore, the Board notes that VA treatment records dated 
in November 2000 indicate that that the veteran's service-
connected right knee was weak and unstable.  It was noted 
that this instability had resulted in falls.  Nevertheless, 
the medical records are silent as to whether the veteran's 
service-connected disabilities had actually caused the 
veteran's right hip fracture or had made the veteran's right 
hip fracture worse.  Therefore, a VA examination is warranted 
on the issue of whether the veteran has a current right hip 
disability that is related to service or to a service-
connected disability.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the veteran's case, it does not appear that the RO has 
provided the veteran with the specific notice he is entitled 
under 38 U.S.C.A. § 5103(a) for each of his claims.  In this 
regard, the Board points out that that the evidence that the 
veteran was advised to submit in November 2001 and June 
2002-evidence of a relationship between a current disability 
and an injury, disease, or event in service-is not relevant 
to the veteran's peripheral neuropathy claims because the 
veteran has already been granted entitlement to service 
connection for these claims.  Instead, as indicated above, 
consideration is given to whether the veteran deserves higher 
ratings at any point during the pendency of the claims.  
Fenderson, supra.  Although the RO sent an additional VCAA 
letter to the veteran in January 2003, this letter advised 
the veteran that he needed to submit new and material 
evidence with regards to his right hip claim.  As the veteran 
has appealed the denial of service connection, more 
specificity is required in VA's notice.  As such, it does not 
appear that the veteran has received the notice he is due 
under 38 U.S.C.A. § 5103(a).  

The Board notes that, in a January 2002 statement, the 
veteran stated that he knew of his rights under the VCAA 
regarding VA's duty to assist him to obtain pertinent medical 
records.  He indicated that he wished to waive this right 
with regards to any further attempts to obtain the June 2001 
VA examination report(s).  The veteran indicated that only an 
orthopedic examination was performed in June 2001, and that 
such a report was not pertinent to his peripheral neuropathy 
claims.  The Court has held that a represented claimant may 
waive any procedural rights that he has under the VCAA.  
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curium).  
In this case, the veteran is not represented.  Although 
VAOPGCPREC 1-03 (May 21, 2003), stands for, among other 
things, the principle that unrepresented claimants may waive 
procedural rights, any waiver must be informed and voluntary.  
In this case, it is unclear whether the veteran's waiver of 
VA's duty to assist was fully informed because, as stated 
above, it does not appear that the veteran received the 
proper notice that he is due under the VCAA.  Furthermore, 
the veteran's waiver of his rights appeared to be limited 
only to an attempt to obtain the June 2001 VA examination 
report(s) with respect to the higher rating claims; that is, 
it appears that the veteran did not waive his right to 
assistance in obtaining any other necessary development or 
his right to receive proper notice.  Therefore, the Board 
finds that because further notification under 38 U.S.C.A. 
§ 5103(a) is required, in the interest of economy of process, 
the RO should ensure that all development, including an 
attempt to associate all pertinent VA treatment records with 
the claims file, should be performed while the file is at the 
RO.  In re-adjudicating this case, the RO should ensure that 
all notification and development actions required by the VCAA 
are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit for each 
claim on appeal, if any, and he should 
be advised of the one-year period set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for his peripheral neuropathy 
and right hip disability.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, including the December 2000 
radiographic reports and the June 2001 
VA examination report(s) from the 
Baltimore, Maryland VAMC.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completion of the development 
requested above, the RO should arrange 
an orthopedic examination to determine 
the nature and etiology of any right hip 
disability that the veteran may have.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the instructions above, should be made 
available to the examiner for review.  
The examiner should obtain a detailed 
history regarding the circumstances of 
the veteran's January 2001 fall.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed right hip 
disability, originated in, or is 
otherwise traceable to, military 
service.  Additionally, the examiner 
should specifically provide an opinion 
as to the medical probabilities that any 
right hip disability has been caused or 
made worse by the veteran's service-
connected peripheral neuropathy of the 
lower extremities and/or service-
connected right knee disability.  If it 
is determined that there is no current 
disability, or no relationship to 
military service or to a service-
connected disability, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.  All 
opinions provided must be reconciled 
with all other opinions of record.  The 
rationale for all opinions should be 
explained in detail.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific 
opinions.  If the report is insufficient, 
it should be returned to the examiner for 
necessary corrective action, as 
appropriate.  

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the veteran does not 
appear for the scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2002).  The veteran 
should be afforded an opportunity to 
respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

